Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2:
	At line 1, insert a dash “-“  between the words “computer” and “implemented”.
Claim 3:
	At line 1, insert a dash “-“  between the words “computer” and “implemented”.
Claim 4:
	At line 1, insert a dash “-“  between the words “computer” and “implemented”.





The following is an examiner’s statement of reasons for allowance: 
The present invention pertains a system, a method thereof, and a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform the method thereof.  The prior arts, however, do not teach that the system, the method thereof, nor the computer-readable storage medium’s method thereof comprises the combination features of receiving a request to read a user payload from a memory, determining a plurality of locations within the memory within which the user payload was written, detecting, within a data structure, the presence of an identifier of a first location within a user data portion of the plurality of locations, reading the user data portion and a spare data portion within the plurality of locations, and in response to detecting the presence of the identifier in the data structure, replacing one or more bits read from the first location of the user data portion with a copy of the one or more bits read from the spare data portion.  Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.  Thus, claims 1-20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111